248 F.2d 608
Emile J. DAIGLE, Appellant,v.UNITED STATES of America, Appellee.
No. 13785.
United States Court of Appeals District of Columbia Circuit.
Argued September 13, 1957.
Decided October 3, 1957.
Writ of Certiorari Denied January 6, 1958.

See 78 S. Ct. 344.
Mr. William H. Collins, Washington, D. C., for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Messrs. Lewis Carroll and Joel Blackwell, Asst. U. S. Attys., were on the brief, for appellee.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted in eight counts. The alleged offenses involved two transactions. As to each transaction the indictment charged, in successive counts, (1) embezzlement, (2) larceny, (3) forgery of a check, and (4) uttering of a forged check. He was convicted on the first count and given a sentence of imprisonment, which was suspended.


2
Appellant urges error in the failure of the court to require the prosecution to elect as to counts, in the denial of motions for judgment of acquittal,1 in the court's instructions to the jury, in the return by the jury of an inconsistent and antagonistic verdict, and in the court's action in receiving a verdict of guilty on one count and directing a verdict of not guilty on another count. We have carefully considered the contentions, pressed upon us vigorously by counsel, but we find no error affecting substantial rights of the appellant.


3
Affirmed.



Notes:


1
 See United States v. Daigle, 149 F. Supp. 409 (D.C.1957)